Citation Nr: 0822212	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1995 to 
April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2005 by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for entitlement to service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for PTSD is warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

The veteran contends that he developed PTSD while stationed 
in Iraq during active service after exposure to alarms and 
after seeing dead, decaying bodies.  The veteran's DD Form 
214 (Certificate of Release or Discharge from Active Duty) 
reflects that he served in the United States Marine Corps and 
that his last duty assignment and major command was the 2nd 
Tank Battalion, 2nd Marine Division at Camp Lejeune, North 
Carolina.  His records reflect that he spent 2 months and 16 
days in foreign service and that his primary specialties were 
maintenance management specialist, martial arts instructor, 
and combat illustrator.  The veteran received a National 
Defense Service Medal (NDSM), and numerous other awards or 
decorations, but none indicative of combat.  In an August 
2004 statement, he indicated that he experienced his claimed 
stressors while serving in Iraq from March 3, 2003 to May 19, 
2003.  The RO should request the veteran's service personnel 
records to verify the dates and location of his foreign 
service.  

In an August 2004 stressor statement he indicated that he 
witnessed many horrors and was threatened on several 
occasions.  He reported seeing dead, decaying bodies and 
destruction, and living through the panic and threat when 
alarms were sounded.  He noted that these events were 
described in the statement from his comrade that the RO 
received in July 2004.  In that statement, the comrade 
indicated that he participated in Operation Iraqi Freedom 
with the veteran.  He described an occasion in which his 
unit, 2nd Battalion 2th Marines Division (Camp Lejeune, North 
Carolina), was awakened by alarms and instructed to get into 
MOPP (Mission Oriented Protective Posture) gear immediately, 
believing they were engaging in enemy attack; he noted it was 
a false alarm.  The comrade described another occasion in 
which he was on a helicopter to Al-Kut and saw abandoned 
military vehicles with bodies next to them that looked as if 
they had been rotting for days.  It is unclear whether the 
veteran was on the same helicopter.  The RO should obtain 
more specific information from the veteran describing his in-
service stressors, to include injuries and deaths he claims 
to have witnessed, names of casualties, unit(s) of 
assignment, dates, geographical location, and any other 
identifying information about those injured or killed.

A review of the veteran's service treatment records reveals 
that the veteran was psychiatrically normal on enlistment 
examination in July 1995 and on annual examination in June 
2000.  Service treatment records do not show that the veteran 
ever received psychiatric counseling during active duty or 
was diagnosed with a chronic psychiatric disorder while in 
uniform.

A post-service statement from J. L., M. D., a private 
physician, dated in June 2004 detailed findings of PTSD, 
characterized as chronic and severe.  During the interview 
with the physician, the veteran reported that he spent 
approximately 3 months serving in Kuwait and Iraq during the 
early stages of the Iraqi war.  He stated that he witnessed 
the injuries and deaths of numerous fellow soldiers and 
others.  The physician diagnosed PTSD.  The physician listed 
Axis IV stressors as combat in Iraq.  

A Compensation and Pension Examination Request Worksheet 
completed in July 2004 reveals that an initial PTSD VA 
examination was requested; however, the veteran was never 
scheduled for a VA examination.  If, and only if, one or more 
in-service stressors is verified, the RO should schedule an 
initial VA PTSD examination to determine the nature and 
etiology of the veteran's claimed PTSD.

Further efforts consistent with the VA's duty to assist 
obligation are found to be necessary in order to assist the 
veteran in obtaining verification of the claimed in-service 
stressors leading to the onset of his claimed PTSD 
disability.  Attention is called to VA Training Letter TL-07-
02, (Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

However, the Board notes that stressor verification requires 
some specificity as to the dates the purported events 
occurred.  In this case, the veteran's statements concerning 
stressful incidents during service have been unspecific as to 
location and date and inconsistent at times.  In this regard, 
the Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran is requested to provide 
any additional information concerning the claimed stressor 
incidents during active service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The AMC/RO should obtain the veteran's 
service personnel records and verify the 
dates and location(s) of the veteran's 
foreign service while on active duty.

3.  The AMC/RO should contact the veteran 
and request that he furnish further 
clarifying data with respect to his 
claimed stressors, to include his unit of 
assignment and its geographical location 
during each stressful incident claimed.  
Each of the incidents must be more fully 
described with the dates of any and all 
incidents to within seven days if 
possible, the types and locations of the 
incidents, the full names and service 
numbers of any other persons present, the 
persons that the veteran saw wounded or 
killed, detailed descriptions of events, 
and any other identifying information.  
The veteran should be requested to submit 
any additional lay statements from 
individuals with whom he served while 
overseas in an effort to verify his 
claimed stressors.  The veteran must be 
advised that this information is necessary 
to obtain supportive evidence of his 
claimed stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.

4.  Regardless of the veteran's response, 
additional development regarding the 
claimed stressors should be undertaken 
pursuant to VA Training Letter 07-02, as 
well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development beyond 
VA's capabilities is required, this 
REMAND, copies of the veteran's DD Form 
214, service personnel records, and any 
stressor statement submitted, should be 
sent by the RO to the National Personnel 
Records Center (NPRC), the Marine Corps 
Historical Center, the Commandant of the 
Navy and Marine Corps and any other 
appropriate source in an attempt to obtain 
data to verify the veteran's claimed 
stressors.  The veteran's claimed 
stressful incidents include (1) 
experiencing alarms and getting into MOPP 
gear in anticipation of enemy attack and 
(2) witnessing dead, decaying bodies.  To 
the extent feasible, a review should be 
undertaken of morning reports, battalion 
records, staff daily journals, unit 
histories, after actions reports, 
operational reports-lessons learned, and 
command chronologies, all for the purpose 
of obtaining data to confirm the existence 
of the veteran's in-service stressors. 

If any source requires a specific time 
period in order to search unit records, 
the RO should designate the two month time 
period from March to May 2003 as well as 
any other time period supplied by the 
veteran in clarifying stressor data.  Once 
received, any documents must be reviewed 
in detail for purposes of stressor 
verification and associated with the 
veteran's claims folder.

5.  Following receipt of additional data 
from the NPRC, the Marine Corps Historical 
Center, the Commandant of the Navy and 
Marine Corps and/or any additional source, 
as well as the completion of any 
additional development suggested by any of 
the aforementioned organizations, the RO 
must prepare a report detailing the nature 
of any in-service stressful event(s), 
verified by the data on file.  If no 
stressor is verified, the RO should so 
state in its report.  In addition, the RO 
must also determine separately whether the 
veteran engaged in combat with the enemy 
during his period of service in Iraq.  The 
report and/or determination relating to 
each of the foregoing must then be added 
to the claims file.

6.  Thereafter, and only if one or more 
in-service stressors that has been 
verified or otherwise accepted as factual 
is determined to have occurred in combat, 
the veteran is to be afforded a VA medical 
examination by a physician in the 
specialty of psychiatry.  The purpose of 
such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims folder 
in its entirety is to be furnished to the 
psychiatrist for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must also 
be accomplished if deemed warranted by the 
psychiatrist.  All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified or corroborated in-service 
event(s).  Such discussion must include 
the examiner's opinion as to the presence 
or absence of linkage between current 
symptoms of the veteran and any verified 
stressor(s).  For each identified current 
psychiatric disorder other than PTSD (if 
any), the psychiatrist should also offer 
an opinion, with full supporting 
rationale, as to whether is it at least as 
likely as not that the disorder developed 
in service or is otherwise causally 
related to service.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

8.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

